EXHIBIT 13 SONESTA INTERNATIONAL HOTELS CORPORATION ANNUAL REPORT 2008 TO OUR SHAREHOLDERS: For Sonesta, 2008 was a year comprised of two distinct periods:January through August, and September through December.Through the first eight months we were on track for a strong year:cumulative revenues from our hotel operations in Boston and New Orleans exceeded what we realized during the same period in 2007 by $4,100,000.In addition our management and franchise income increased substantially from 2007 to 2008.In the last four months of the year, however, revenues and profits from hotel operations, and from management and franchise fee income, trailed what we reported for those months in 2007.By the end of 2008, the increase in total revenues over 2007 was $3,614,000, and operating income increased by $4,443,000. During 2008, we collected $5,002,000 in connection with the termination of our management contract to operate Trump International Sonesta Beach Resort, in Sunny Isles, Florida, and $3,397,000 of loan repayments regarding Sonesta Bayfront Hotel in Coconut Grove, Florida.During the year we also distributed a total of $4,438,000 in dividends, including a special dividend of $1.00 per share paid in February. Through October, Royal Sonesta Boston was 9% ahead of the same period in 2007 in revenues.The Hotel relies heavily on group business, however, and cancellations in November and December – the result of corporate cost-cutting – and seasonal drop-off in group business significantly affected year-end results.Even so, the Hotel surpassed 2007’s results by $1,401,000 in revenues, and $538,000 in operating income.The hotel remains in outstanding condition, and we completed the renovation of the Hotel’s East Tower meeting space and public restrooms in the first quarter of this year. For Royal Sonesta New Orleans, the pivotal month was September, when the back-to-back threats from Hurricanes Gustav and Ike adversely affected the Hotel’s business.Although Gustav caused no physical damage to the Hotel, many people evacuated the City and the Hotel was closed for several days.Gustav, alone, resulted in an estimated $500,000 in lost revenues.Due to a strong first eight months, the Hotel finished 2008 $907,000 ahead of 2007 in revenues.Operating income before rent expense increased by $414,000.The Hotel continues to be the upper upscale market leader in New Orleans.In March 2009, the Hotel will transform its lobby lounge into a new jazz club:Irvin Mayfield’s Jazz Playhouse. While it, too, fell victim to the economy in the later part of 2008, Sonesta Bayfront Hotel Coconut Grove had a good year in a challenging market.Revenues decreased slightly compared to 2007, but profits increased over 2007, as did the Company’s fee income.In October, the Hotel’s owner refinanced the Hotel and repaid the balance of the Company’s original $5 Million loan. We terminated our relationship with Trump International Sonesta Beach Resort, in Sunny Isles, Florida, effective April 1, 2008.We then engaged in an arbitration process with the Hotel’s owner, seeking reimbursement of some $7 Million in deferred fees and advances, as provided in our contract.During that process, the parties agreed to a settlement of all claims, and the Company received approximately $5 million in cash. Redevelopment of the Sonesta Key Biscayne site stalled during 2008 due to the severe economic conditions and their impact on the condominium market in South Florida.We and our partner in the project, Fortune International, continue to explore a number of possible scenarios regarding the property. All of our hotels, resorts and cruise ships in Egypt realized more revenues and profits in 2008 than they had in 2007.Additionally, our Cairo and Luxor properties are being expanded by 171 and 119 guestrooms, respectively, and both are adding function and meeting space.At the end of March 2009, our operation of Sonesta Port Said, a 92-room hotel, will end. Relationships with our licensed hotels in Peru, Brazil and St. Maarten continue to be strong.These hotels provide us with important brand exposure in South America and the Caribbean.We anticipate additional licensed hotels in South America with our Colombian associates at GHL Hotels. Last spring, we determined to grow the Company through expansion of the Sonesta brand, particularly in the United States.One way to accomplish this is through franchising.In September, Philip Silberstein joined us as Executive Vice President of Development.Phil has 30 plus years of industry development experience, including franchising, and he is leading our expansion efforts.We are excited to have him on board. The first phase of Sonesta Jaco Resort, in Costa Rica, is scheduled to open this summer.At least half of the condo-hotel’s 190 luxurious suites should be available this summer, together with a restaurant, lazy-river, and other wonderful features and amenities.Sonesta San Carlos, on Mexico’s Sea of Cortez, remains in development, and we anticipate that the developer will break ground soon.Both the aforementioned hotels will be operated under management agreements.In January of this year, we announced the signing of a management contract to operate a 252-room hotel as part of a mixed-use development in downtown Miami.Sonesta Mikado Hotel will open in 2011.Development of Sonesta Orlando Resort, on the other hand, is stalled.In January 2009, we formally severed ties with the project. We are sad to report that Roger P. Sonnabend, Sonesta’s Executive Chairman of the Board, passed away in early December 2008 after a brief illness.Roger guided the Company for 44 years and was universally admired and respected.Our memories of him will inspire us for many years to come. If you would like additional information about Sonesta hotels, resorts, or cruises, please visit our website at www.sonesta.com. We appreciate the continued interest and support of you, our shareholders, and of our hotel owners, guests, partners and employees. /s/Peter J. Sonnabend Peter J. Sonnabend Executive Chairman of the Board /s/Stephanie Sonnabend Stephanie Sonnabend Chief Executive Officer and President March 19, 1 SONESTA INTERNATIONAL HOTELS CORPORATION 5-YEAR SELECTED FINANCIAL DATA (In thousands except for per share data) 2008 2007 2006 2005 2004 Revenues $ 71,552 $ 67,938 $ 77,595 $ 88,125 $ 89,907 Other revenues from managed and affiliated properties 8,965 18,747 21,237 14,543 12,727 Total revenues 80,517 86,685 98,832 102,668 102,634 Operating income (loss) 6,671 2,228 (3,829 ) (1,905 ) 1,502 Net interest expense (1,788 ) (1,292 ) (1,441 ) (2,836 ) (5,860 ) Other income 574 250 49 4,054 182 Income (loss) before income taxes 5,457 1,186 (5,221 ) (687 ) (4,176 ) Income tax provision (benefit) 1,377 (151 ) (1,698 ) (5,355 ) 426 Net income (loss) $ 4,080 $ 1,337 $ (3,523 ) $ 4,668 $ (4,602 ) Basic and diluted net income (loss) per share of common stock $ 1.10 $ 0.36 $ (0.95 ) $ 1.26 $ (1.24 ) Cash dividends declared $ 1.35 $ 0.20 $ 0.20 $ 1.10 $ Net property and equipment $ 35,031 $ 37,303 $ 38,400 $ 72,799 $ 76,638 Total assets 127,040 129,591 126,428 130,619 109,537 Long-term debt including currently payable portion 33,002 34,061 34,061 34,061 69,816 Common stockholders' equity 4,126 8,547 7,371 11,865 11,264 Common stockholders' equity per share 1.12 2.31 1.99 3.21 3.05 Common shares outstanding at end of year 3,698 3,698 3,698 3,698 3,698 Market price data for the Company’s common stock showing high and low prices by quarter for each of the last two years is as follows: NASDAQ Quotations 2008 2007 High Low High Low First $ 35.99 $ 18.93 $ 29.97 $ 20.00 Second 30.61 22.92 32.40 22.02 Third 27.97 18.78 59.00 31.50 Fourth 20.79 7.85 47.99 28.05 The Company’s common stock trades on the NASDAQ Stock Market under the symbol SNSTA.As of February 11, 2009 there were 322 holders of record of the Company’s common stock. A copy of the Company’s Form 10-K Report, which is filed annually with the Securities and Exchange Commission, is available to stockholders.Requests should be sent to the Office of the Secretary at the Company’s Executive Office. 2 Performance Graph The following graph compares the annual percentage change in the cumulative total stockholder return on the Company’s Common Stock against the cumulative total return of the NASDAQ Stock Market (US Companies) and the NASDAQ Hotels and Motels Stocks (SIC 7010-7019) for the five-year period commencing December 31, 2003 and ending December 31, 2008. 3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION The Company's consolidated financial statements include the revenues, expenses, assets and liabilities of Royal Sonesta Hotel Boston, Royal Sonesta Hotel New Orleans and the Company’s investment in a partnership which owns the site of the former Sonesta Beach Resort Key Biscayne. The Boston property is owned by the Company, and the New Orleans hotel is operated under a long-term lease. The financial statements also include the Company’s revenues and expenses from the management of properties in the United States and Egypt, and license fee income from properties in New Orleans, Louisiana (until October 2008); St. Maarten, Brazil and Peru. Results of Operations During 2008, the Company recorded net income of $4,080,000, or $1.10 per share, compared to net income of $1,337,000, or $0.36 per share, during 2007.A reconciliation of the $2,743,000 increase in earnings follows (in thousands): Increase in operating income Royal Sonesta Boston $ 538 Decrease in operating income Royal Sonesta New Orleans (741 ) Income from Management Agreement settlement 3,279 Decrease in loss from management activities 1,367 Decrease in interest income (537 ) Other changes 365 Increase in tax expense, partially due to improved earnings (1,528 ) Increase in earnings 2008 compared to 2007 $ 2,743 · Royal Sonesta Hotel Boston had a good year, increasing revenues by 5% compared to 2007.Business was strong through October 2008, but declined substantially during the months of November and December, as a result of the decline in economic activity. · Royal Sonesta Hotel New Orleans recorded a modest 3% increase in revenues compared to 2007.Operating income decreased primarily as a result of increased rent expense.Through August 2008, revenues increased by 10% compared to the same period in 2007.September 2008 revenues were impacted by Hurricane Gustav, and 2008 fourth quarter revenues declined due to the worsening economic conditions. · The loss from management activities decreased primarily as a result of higher income from the Company’s managed properties in Egypt. · During the 2008 third quarter, the Company recorded pre-tax income of $3,279,000 related to the settlement of a dispute with the owner of Trump International Sonesta Beach Resort (see Note 2).The Company terminated the Management Agreement for this property effective April 1, 2008. A detailed analysis of the revenues and expenses by location follows. Revenues The Company records costs incurred on behalf of owners of managed and affiliated properties, and expenses reimbursed from managed and affiliated properties, on a gross basis.The revenues included and discussed in this Management’s Discussion and Analysis exclude the “other revenues and expenses from managed and affiliated properties”. TOTAL REVENUES (in thousands) NO. OF ROOMS 2008 2007 2006 Sonesta Beach Resort Key Biscayne 300 $ $ $ 19,341 Royal Sonesta Hotel Boston 400 30,778 29,377 26,408 Royal Sonesta Hotel New Orleans 500 32,795 31,888 27,894 Management and service fees 7,979 6,673 3,952 Total revenues, excluding other revenues from managed and affiliated properties $ 71,552 $ 67,938 $ 77,595 2008 versus 2007:Total revenues, excluding other revenues from managed and affiliated properties, were $71,552,000 in 2008 compared to $67,938,000 in 2007, an increase of $3,614,000.Revenues at Royal Sonesta Hotel Boston increased by $1,401,000 in 2008 compared to 2007, representing a 5% increase.Demand in the Boston hotel market was strong in 2008 through the month of October.Revenues declined during the last two months of 2008.Revenues at Royal Sonesta Hotel New Orleans in 2008 increased by a modest 3%.Business during the first eight months of the year was strong, but September 2008 revenues were impacted by Hurricane Gustav.Revenues during the fourth quarter decreased compared to 2007, due to worsening economic conditions.Revenues from management activities increased from $6,673,000 during 2007 to $7,979,000 during 2008, primarily due to an increase in management income from the Company’s collection of hotels and cruise ships in Egypt.A more detailed analysis of the revenues by hotel, and of our management income, follows. Royal Sonesta Hotel Boston recorded revenues of $30,778,000 during 2008 compared to $29,377,000 in 2007, representing an increase of $1,401,000, or 5%.This increase was mainly due to an increase of $1,160,000 in room revenues.Room revenues per available room (“REVPAR”) increased by 6% in 2008 compared to 2007, mainly due to an increase in occupancy levels.Demand in Boston was strong through October 2008, which benefitted the Hotel.The increase in occupancy was entirely from increased transient rooms business.The increase in non-rooms revenue of $241,000 was mainly due to increased food and beverage revenues, which included higher revenues from the hotel’s newly renovated ArtBar. Revenues at Royal Sonesta Hotel New Orleans during 2008 totaled $32,795,000 compared to $31,888,000 during 2007, representing an increase of $907,000, or 3%.In general, hotel business in New Orleans continued to improve during the first eight months of 2008 from the downturn in business following Hurricane Katrina in 2005.September revenues, however, were impacted by Hurricanes Gustav and Ike, and fourth quarter 2008 revenues were affected by decreased business volumes resulting from worsened economic conditions.Room revenues increased by $771,000 in 2008 due to a 4% REVPAR increase which was entirely due to higher average room rates achieved.Revenues other than rooms increased by $215,000 due to increased banquet revenues.Revenues from the hotel’s laundry, which also services third party hotels, decreased by $79,000 in 2008 compared to 2007 due to the loss of revenues from Chateau Sonesta Hotel New Orleans, which was operated by the Company under a management agreement until October, 4 Revenues from management activities increased from $6,673,000 during 2007 to $7,979,000 during 2008, representing an increase of $1,306,000.Of this increase, $1,146,000 resulted from improved fee income from the Company’s collection of hotels and Nile River cruise ships in Egypt.Business in Egypt in 2008 continued to improve, and management income also included fee income from Sonesta Pharaoh Beach Resort Hurghada, which was added under management effective January 1, 2008.The remaining increase resulted from higher income from hotels to which the Company licenses the use of its name in St. Maarten and South America, partially offset by decreased fee income from Chateau Sonesta Hotel New Orleans, which the Company stopped operating in October, 2007, and decreased income from Trump International Sonesta Beach Resort following the termination by the Company of the management agreement for this hotel effective April 1, 2008 (see Note 2). 2007 versus 2006:Total revenues, excluding other revenues from managed and affiliated properties, were $67,938,000 in 2007 compared to $77,595,000 in 2006, a decrease of $9,657,000.Revenues from Sonesta Beach Resort Key Biscayne, which closed for operations on August 31, 2006 were $19,341,000 in 2006.The Company contributed the land and improvements to a development partnership, in which it is a 50% owner, with the intent to redevelop the site.Revenues at Royal Sonesta Hotel Boston increased from $26,408,000 in 2006 to $29,377,000 in 2007, an increase of $2,969,000, and Royal Sonesta Hotel New Orleans increased revenues from $27,894,000 in 2006 to $31,888,000 in 2007, an increase of $3,994,000.Demand in Boston was strong in 2007 compared to 2006, and Royal Sonesta Hotel New Orleans continued to recover from the after-effects of Hurricane Katrina.Revenues from management activities increased from $3,952,000 in 2006 to $6,673,000 in 2007, an increase of $2,721,000.This increase was primarily due to higher fee income from the Company’s managed hotels in Coconut Grove and Sunny Isles, Florida, and from the Company’s managed operations in Egypt.A more detailed analysis of the revenues by hotel, and of our management income, follows. Revenues at Sonesta Beach Resort Key Biscayne, which closed for operations on August 31, 2006, were $19,341,000 during the 2006 period.In April 2005, the Company contributed the land and improvements of the Key Biscayne Resort to a development partnership in which it is a 50% limited partner, with the objective to redevelop the hotel’s site.Additional information regarding this transaction is provided in Note 3 – Investment in Development Partnership. Royal Sonesta Hotel Boston reported revenues during 2007 of $29,377,000 compared to $26,408,000 in 2006, representing an increase of $2,969,000, or 11%.This increase was primarily due to an increase in room revenues of $2,573,000.Room revenues per available room (“REVPAR”) increased by 15% in 2007 compared to 2006, due to both an increase in occupancy levels as well as average room rates achieved.Increases in room revenue were primarily from the transient market segment, resulting from continued strong demand in the Boston hotel market.The hotel’s room nights sold to groups and conventions business declined slightly in 2007, which accounts for the modest increase in revenues from other sources, including food and beverage. Revenues at Royal Sonesta Hotel New Orleans during 2007 were $31,888,000 compared to $27,894,000 in 2006, which represented an increase of $3,994,000, or 14%.Of the increase in revenues, approximately $1,724,000 was due to increased room revenues, resulting from a 9% increase in REVPAR.Occupancies in 2007 improved, but increases in average room rates achieved were modest, as many hotels competed for limited business in the post-Katrina era.The remaining increase in revenues of $2,270,000 was primarily from additional food and beverage revenues.During 2006, especially in the first half, the Hotel received very little group and convention business in the aftermath of Hurricane Katrina, which struck New Orleans in August 2005.In 2007, the Hotel was able to capture much more group business which provided the Hotel with much higher food and beverage revenues, including banqueting business. Revenues from management activities increased from $3,952,000 in 2006 to $6,673,000 in 2007, an increase of $2,721,000.Management income in 2007 from Sonesta Bayfront Hotel Coconut Grove increased by $797,000 and income from Trump International Sonesta Beach Resort Sunny Isles increased by $974,000 compared to last year.Net operating income of both the Coconut Grove and Sunny Isles hotels improved substantially in 2007 compared to 2006.The Company’s fees from these properties depend on profits achieved.Income from the Company’s managed operations in Egypt increased by $641,000 in 2007 compared to 2006, which represented a 38% increase.Business in Egypt improved substantially in 2007, both in the resort and city hotels. Operating Income OPERATING INCOME/(LOSS) (in thousands) 2008 2007 2006 Sonesta Beach Resort Key Biscayne $ $ $ (1,073 ) Royal Sonesta Hotel Boston 5,464 4,926 2,416 Royal Sonesta Hotel New Orleans 144 885 450 Operating income from hotels after management and service fees 5,608 5,811 1,793 Management activities and other income (2,216 ) (3,583 ) (5,622 ) Subtotal 3,392 2,228 (3,829 ) Income from Management Agreement settlement, net 3,279 Operating income (loss) $ 6,671 $ 2,228 $ (3,829 ) 2008 versus 2007:The Company recorded operating income in 2008 of $6,671,000, compared to operating income of $2,228,000 in 2007, an increase of $4,443,000. In the 2008 third quarter, the Company recorded pre-tax income of $3,279,000 related to the settlement of a dispute with the owner of Trump International Sonesta Beach Resort.The Company terminated the management agreement for this property effective April 1, 2008 (see Note 2).Operating income at Royal Sonesta Hotel Boston increased by $538,000 compared to 2007 due to a 5% increase in revenues at this property.Operating income at Royal Sonesta Hotel New Orleans decreased by $741,000, mainly due to higher rent expense incurred under the lease under which the Company operates the hotel.Operating losses from management activities decreased by $1,367,000 to $2,216,000 in 2008, primarily due to higher income achieved from the Company’s managed hotels and cruise ships in Egypt.A more detailed discussion of the changes in operating income by location follows. Royal Sonesta Hotel Boston increased operating income during 2008 by $538,000 to $5,464,000.Revenues during 2008 increased by $1,401,000, but were partially offset by a 4% increase in expenses, totaling $863,000.The expense increase was almost entirely due to a 5% increase in cost and operating expenses, totaling $624,000.The hotel operated at a higher occupancy level in 2008 compared to 2007, resulting in increased payroll expenses.In addition, the hotel incurred 5 higher commissions and reservations costs, increases in linens and guest supplies expense, as well as increased employee benefit costs.In December 2008, the hotel incurred severance expenses related to layoffs following the decline in business in late 2008. Operating income from Royal Sonesta Hotel New Orleans decreased from $885,000 in 2007 to $144,000 in 2008.Increases in revenues of $907,000 were more than offset by increased expenses of $1,648,000.The hotel expensed $303,000 in 2008 for costs incurred during 2006, 2007 and 2008 related to the potential addition of a spa in the hotel, following its decision to postpone this project because of the high cost.Rent expense increased by $1,185,000 in 2008 compared to 2007.The Company operates the hotel under a lease, and rent is equal to 75% of net cash flow.The rent increase was due in part to higher operating profits achieved in 2008 compared to 2007.In addition, the hotel spent less on capital additions in 2008 compared to previous year.Under the lease, capital expenditures are deducted from cash flow for rent purposes.Excluding the rent increase and development cost write off, the hotel’s total expenses were virtually the same in 2008 as in 2007.Costs and operating expenses, as well as advertising and repairs and maintenance costs, increased slightly, but this increase was offset by decreased real estate tax expense in 2008 due to a favorable abatement received from the City of New Orleans.Operating profits from the hotel’s laundry, which also services third party hotels, decreased by $266,000 in 2008 compared to 2007.This was in part due to the loss of revenues from Chateau Sonesta Hotel New Orleans, which was operated by the Company under a management agreement until October, 2007, as well as increased costs and operating expenses of the laundry, including utility costs. The Company’s loss from management activities, which is computed after giving effect to management fees from owned and leased hotels, decreased by $1,367,000 to $2,216,000 in 2008.Revenues increased by $1,306,000, primarily from increased fee income from the Company’s managed operations in Egypt.Expenses related to these activities decreased by $61,000.Corporate expenses in 2008 included $720,000 related to an employment agreement with Roger Sonnabend, the Company’s former Executive
